IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                     ________________________

                           No. 99-60025
                     ________________________

JOHN HARDY,

                                                Plaintiff-Appellant,

                              versus

SIMPSON COUNTY SCHOOL DISTRICT, ET AL.,

                                             Defendants-Appellees.

         ______________________________________________

          Appeal from the United States District Court
            for the Southern District of Mississippi
                           (97-CV-325)
         ______________________________________________
                        February 7, 2000

Before GARWOOD, WIENER, and DENNIS, Circuit Judges.

Per Curiam*

     In this race discrimination case, Plaintiff-Appellant John

Hardy appeals the district court’s directed verdict in favor of

Defendant-Appellee Simpson County School District (“the school

district”) at the close of Hardy’s case-in-chief.     Hardy asserts

that, in his application for employment as a high school principal,

(1) he was discriminated against because of his race, in violation

of 42 U.S.C. § 1981 and of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000 et seq., and (2) he was deprived without


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
due process of law of his property interest in a fair hiring

process, in violation of 42 U.S.C. § 1983.       With respect to Hardy’s

race discrimination claim, the district court ruled that Hardy

failed to demonstrate that the race-neutral non-discriminatory

reasons proffered by the school district in support of its hiring

decision were pretextual in nature.         With respect to Hardy’s due

process claim, the district court ruled that Hardy failed to show

that the school district’s actions were motivated by racial animus.

Hardy contests both of these rulings on appeal.

       Hardy did not meet his burden of proof with respect to his

race discrimination claim at trial.        Once the school district came

forward with race-neutral non-discriminatory reasons supporting its

hiring decision, the burden shifted to Hardy to demonstrate that

those reasons were mere pretexts and that the real reason that he

was not hired was his race.         The only evidence of pretext that

Hardy offered at trial was that the school district expressed its

non-discriminatory reasons for hiring another applicant not only in

prose but also in the form of an objective scoring calculation.            We

agree with the district court that the school district’s use of an

objective   scoring   calculation    did   not   in   any   way   taint   its

proffered reasons or serve as an indication that the reasons were

pretextual in nature.

     With respect to his due process claim, Hardy correctly points

out that the district court erred in requiring him to make a

showing that the school district’s actions were motivated by racial
animus.          This was, however, harmless error.            To make out a

successful due process claim, Hardy was required to demonstrate

that       the   school   district’s   actions   were    “so   arbitrary   and

capricious as to be irrational.”1          The district court explicitly

found that the school district “offered a rational explanation” for

its choice of another applicant over Hardy.             We agree.

       In light of the foregoing, and for essentially the same

reasons as those expressed in the thorough opinion of the district

court, the judgment below must be



AFFIRMED.




       1
           Harrington v. Harris, 118 F.3d 359 (5th Cir. 1997).